N-SAR EXHIBIT 77C OPPENHEIMER PORTFOLIO SERIES FIXED INCOME ACTIVE ALLOCATION FUND SPECIAL SHAREHOLDER MEETING (Unaudited) On February 29, 2012, a shareholder meeting of Oppenheimer Portfolio Series Fixed Income Active Allocation Fund (the “Fund”) was held at which the twelve Trustees identified below were elected (Proposal No. 1).At the meeting the sub-proposals in Proposal No. 2 and Proposal No. 3 were approved as described in the Fund’s proxy statement dated December 16, 2011.The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees William L. Armstrong7,018,61244,527 Edward L. Cameron7,018,61244,527 Jon S. Fossel 7,018,61244,527 Sam Freedman 7,018,61244,527 Richard F. Grabish7,018,61244,527 Beverly L. Hamilton7,018,61244,527 Robert J. Malone7,018,61244,527 F. William Marshall, Jr.7,018,61244,527 Victoria J. Herget7,018,61244,527 Karen L. Stuckey7,018,61244,527 James D. Vaughn7,018,61244,527 William F. Glavin, Jr.7,018,61244,527 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstainBroker Non Vote 5,538,422 28,544138,2071,357,965 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstainBroker Non Vote 2c:Proposal to remove the fundamental policy relating to diversification of investments For AgainstAbstainBroker Non Vote 2e-1:Proposal to revise the fundamental policy relating to lending ForAgainstAbstainBroker Non Vote 2g-1:Proposal to revise the fundamental policy relating to real estate and commodities ForAgainstAbstainBroker Non Vote 2h:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstainBroker Non Vote 2i:Proposal to revise fundamental policy relating to underwriting ForAgainstAbstainBroker Non Vote Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstainBroker Non Vote
